Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 9 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation " The ultraviolet-emitting device according to claim 8, comprising an electronic component group having the plurality of electronic components ".  There is insufficient antecedent basis for this limitation in the claim.  There is insufficient antecedent basis for “the plurality of electronic components”. It is not known what “the plurality of electronic components” is referring to or trying to claim ownership of. Claims 10-14 depend from claim 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1-8 and 15-20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over MORITA et al. (JP 2008153014 A) (Note see attached machine translation) in view of KIM (KR 20130119726 A) (Note see attached machine translation).
     	Regarding claim 1, MORITA discloses an ultraviolet-emitting device (figs. 1-2 and 7, 100) [0023 Note UV emitting diodes] (abstract) comprising:
	a light-emitting element (101) configured to emit an ultraviolet ray [0023];
a board (52) on which the light-emitting element (101) is placed;
a fluorescent glass element [0023 Note phosphor particles generate florescence] (lens 102, 103) [0018] placed at a position irradiated with the 
a photodetection element (110) configured to detect an intensity of the fluorescence emitted by the fluorescent glass element (102)
[0023 Note phosphor particles generate florescence to emit white light] 
[0023 Note LED generates ultraviolet light]
[0063 Note sensor 110r to measure the intensity of red light].
      	But MORITA fails to disclose a fluorescent glass element placed at a position irradiated with the ultraviolet ray for emitting fluorescence in a visible range by excitation of an ultraviolet ray.
    	KIM, however, discloses a ultraviolet-emitting device (pg. 10) to emit an ultraviolet ray and a fluorescent glass element (pg. 10) placed at a position irradiated with the ultraviolet ray for emitting fluorescence in a visible range by excitation of an ultraviolet ray
	(pg. 10, claims section, Note glass saphire window coated with ultraviolet fluorescent ink to emit visible light output when irradiated by UV light, for downstream visible light detection via a sensor).
 (AIA  applications) to combine/modify the invention of MORITA, with a detector for detecting visible light due to a UV irradiation of a UV fluorescent glass element, as taught by KIM, to use as a substitution of one known fluorescent glass element for another (i.e., a UV fluorescent glass element) to obtain predictable light emission and downstream detection results.
 
     	Regarding claim 3, MORITA discloses that an ultraviolet-emitting device (figs. 1-2 and 7, 100) (abstract) (101) [0023 Note UV emitting diodes] comprising:
	a light-emitting element (101) configured to emit an ultraviolet ray [0023];
a fluorescent glass element [0023 Note phosphor particles generate florescence] (lens 102, 103) [0018] which is placed at a position, irradiated with the 
emitting fluorescence in a visible range by excitation of an 
a board (52) on which the light-emitting element (101) is placed; and  
a photodetection element configured to detect an intensity of the fluorescence emitted by the fluorescent glass element [0023 Note phosphor particles] (102) [0063 Note sensor 110r to measure the intensity of red light] .
      	But MORITA fails to disclose a fluorescent glass element placed at a position irradiated with the ultraviolet ray for emitting fluorescence in a visible range by excitation of an ultraviolet ray.
    	KIM, however, discloses a ultraviolet-emitting device (pg. 10) to emit an ultraviolet ray and a fluorescent glass element (pg. 10) placed at a position irradiated with the ultraviolet ray for emitting fluorescence in a visible range by excitation of an ultraviolet ray
glass saphire window coated with ultraviolet fluorescent ink to emit visible light output when irradiated by UV light, for downstream visible light detection via a sensor).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of MORITA, with a detector for detecting visible light due to a UV irradiation of a UV fluorescent glass element, as taught by KIM, to use as a substitution of one known fluorescent glass element for another (i.e., a UV fluorescent glass element) to obtain predictable light emission and downstream detection results.

     	Regarding claim 2, MORITA discloses that the photodetection element (fig. 1, 110) is placed on an opposite side of a placement side of the light- emitting element (101) with respect to the board (52).
  
     	Regarding claims 4, 15 and 18, MORITA discloses a reflecting member (fig. 2a; 102, 103’ bends and would have internal reflections)  (and/or [0063 note optical fiber] ) [0101] configured to reflect (internal reflections in the bend/curvature of 102/103’ and/or in the optical fiber) a part of the 
      	But MORITA fails to disclose a fluorescent glass element placed at a position irradiated with the ultraviolet ray.
    	KIM, however, discloses a ultraviolet-emitting device (pg. 10) to emit an ultraviolet ray and a fluorescent glass element (pg. 10) placed at a position irradiated with the ultraviolet ray for emitting fluorescence in a visible range by excitation of an ultraviolet ray
glass saphire window coated with ultraviolet fluorescent ink to emit visible light output when irradiated by UV light, for downstream visible light detection via a sensor).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of MORITA, with a detector for detecting visible light due to a UV irradiation of a UV fluorescent glass element, as taught by KIM, to use as a substitution of one known fluorescent glass element for another (i.e., a UV fluorescent glass element) to obtain predictable light emission and downstream detection results.

     	Regarding claims 5, 16 and 19, MORITA discloses that the fluorescent glass element [0023 Note phosphor particles generate florescence] (lens 102, 103) [0018] is formed in a pillar shape (102 at 103) and has, at one end, an 
Regarding claims 5, 16 and 19, MORITA discloses all the limitations and component parts as expressly recited in the claim, but does not disclose the shape of the device (i.e., an inclined surface). The shape of the device does not appear to be critical but is an obvious choice in design, as evidenced by applicant’s claims 6, 17, and 20 also claiming a spherical shape (see below).  The only difference is the actual shape of the device. It would have been obvious to one having ordinary skill in the art at the time the invention was made to design the device in the shape of a an inclined surface.  Additionally, it would have been obvious to a person of ordinary skill in the art to try a pillar shape device having a n inclined shape, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (2007).  
Notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization. Applicant has not disclosed that In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP 2144.04(IV)(B). 

     	Regarding claim(s) 6, 17 and 20, MORITA discloses that the fluorescent glass element [0023 Note phosphor particles generate florescence] (lens 102, 103) [0018] is formed in a shape having a spherical surface (fig. 1, see spherical 102). 
     	Regarding claim 7, MORITA discloses that the light-emitting element (101) is provided to allow irradiation of an object (102 is UV irradiated and sterilized to a certain extent) to be sterilized with the ultraviolet ray [0023 Note LED generates ultraviolet light].
     	Regarding claim 8, MORITA discloses an electronic component (110, and/or wiring for photosensor 110) [0063] on an opposite side of a placement side of the light-emitting element (101) with respect to the board (52). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881